DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to because the figures contain the following extraneous matter:
Figures 1, 8A-8L, 34, 35A, 35B, 36A, 36B: “Bone Segment 1”, “Space or Joint”, and
“Bone Segment 2”
Figure 9: “Sacral Alae (Wings of the Sacrum)”, “Vertebra L4”, “ Vertebra L5”, “Sacral
Alae (Wings of the Sacrum)”, “Left Ilium”, “Sacroiliac Joint (SI-Joint)”, “Sacrum”, “Femur”,
“Pubic Symphysis”, “Femur”, “Sacrum SI”, “Sacroiliac Joint (SI-Joint)”, and “Right Ilium”.
Figure 10: “Posterior Iliac Spine of the Ilium”, “Vertebra L5”, “ Vertebra L4”, “Posterior
Iliac Spine of the Ilium”, “Sacrum S1”, “Right Ilium”, “Sacroiliac Joint (SI-Joint)”, “Sacrum”,
“Femur”, “Femur”, “Sacroiliac Joint (SI-Joint)”, and “Left Ilium”.
Figures 11 and 12: “Vertebra L4”, “Vertebra L5”, “Sacrum S1”, “Sacrum”, “Femur”, and
“Left Ilium”.
Figures 13A, 24A, 28A: “Right Ilium”, “Vertebra L4”, Vertebra L5”, “Sacrum S1”,
“Left Ilium”, “Sacroiliac Joint (SI-joint)”, “Sacrum”, and “Pubic Symphysis”.
Figures 13B, 16B, 24B, 28B: “Right Ilium”, “Sacrum”, “Left Ilium”, “Sacroiliac Joint
(SI-Joint)”, “Sacrum S1”, and “Spinal Column”.
Figures 14-15, 23, 27, 29: “Left Ilium”, “Vertebra L4”, Vertebra L5”, “Sacrum S1”,
Figure 16A: “Right Ilium”, “Sacrum S1”, “Vertebra L4”, Vertebra L5”, “Left Ilium”,
“Sacrum”, and “Pubic Symphysis”, and “Sacroiliac Joint (SI-joint)”.
Figures 17 and 18: “Posterior Iliac Spine of the Left Ilium”, “Vertebra L4”, “Vertebra
L5”, “Sacrum”, “Femur”, “Femur”, “Sacroiliac Joint (SI-Joint)”, and “Left Ilium”.
Figure 19: “Vertebra L4”, “Vertebra L5”, “Left Ilium”, “Sacral Alae”, “Sacrum”,
“Sacroiliac Joint (SI-Joint)”, and “Posterior Iliac Spine of the Left Ilium”.
Figure 19B: “Right Ilium”, “Sacrum”, “Posterior Iliac Spine of the Left Ilium”, “Left
Ilium”, “Sacroiliac Joint (SI-Joint)”, “Sacral Alae”, and “Spinal Column”.
Figures 20, 25: “Posterior Iliac Spine of the Left Ilium”, “Vertebra L4”, “Vertebra L5”,
“Sacrum S1”, “Sacrum”, “Femur”, “Femur”, “Sacroiliac Joint (SI-Joint)”, and “Left Ilium”.
Figure 21: “Posterior Iliac Spine of the Left Ilium”, “Vertebra L4”, “Vertebra L5”,
“Sacrum S1”, “Sacrum”, “Femur”, “Sacroiliac Joint (SI-Joint)”, and “Left Ilium”.
Figures 22A, 26A, 30A: “Left Ilium”, “Vertebra L5”, “Vertebra L4”, “Sacroiliac Joint
(SI-Joint)”, “Posterior Iliac Spine of the Left Ilium”, “Sacrum”, and “Sacral Alae”.
Figures 26B, 30B: “Right Ilium”, “Sacrum”, “Posterior Iliac Spine of the Left Ilium”,
“Left Ilium”, “Sacroiliac Joint (SI-Joint)”, “Sacral Alae”, and “Spinal Column”.
Figures 57A, 57B: “Right Ilium”, “Vertebra L5”, “Left Ilium”, “Sacroiliac Joint (SI-
joint)”, “Sacrum”, and “Pubic Symphysis”, and “Sacrum S1”.
Figures 58A, 58B: “Left Ilium”, “Posterior Iliac Spine of the Left Ilium”, “Vertebra L4”,
“Vertebra L5”, “Right Ilium”, and “Sacrum”.
Figure 58C: “Left Ilium”, “Sacroiliac Joint (SI-Joint)”, “Sacrum S1”, “Lumbar L5”,
“Right Ilium”, and “Sacrum”.
Figure 59: “Ilium”, “Vertebra L5”, “Sacrum S1”, and “Sacrum”.
Figures 60A, 60B: “Posterior Iliac Spine of the Ilium”, “Vertebra L4”, “Vertebra L5”,
“Right Ilium”, “Sacrum”, and “Left Ilium”.
Figure 60C: “Ilium”, “Vertebrae L5”, “Sacrum S1”, and “Sacrum”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to
the Office action to avoid abandonment of the application. Any amended replacement drawing
sheet should include all of the figures appearing on the immediate prior version of the sheet,
even if only one figure is being amended. The figure or figure number of an amended drawing
should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure
must be removed from the replacement sheet, and where necessary, the remaining figures must
be renumbered and appropriate changes made to the brief description of the several views of the
drawings for consistency. Additional replacement sheets may be necessary to show the
renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an
application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet”
pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will
be notified and informed of any required corrective action in the next Office action. The
objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-5 of copending Application No. 16/933084 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.  Claims 1 and 4-6 of the application recite the same language of claims 1 and 3-5 of the copending application, except the application recites “an elongated bone fixation/fusion implant body having a longitudinal axis and an outer profile configured to resist rotation around the longitudinal axis” and the copending application recites “an elongated bone fixation/fusion implant body having a cross-sectional profile defined by a plurality of longitudinal apices”.  Both features are obvious variants of each other as an implant body having a cross-sectional profile defined by a plurality of longitudinal apices may also be configured to resist rotation around its longitudinal axis.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

	Claims 1-6 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mason
(U.S. Publication No.2002/0049497 A1).
Regarding claim 1, Mason discloses an orthopedic implant configured for fusing a bone
joint, the implant comprising: an elongated bone fixation/fusion implant body (see spinal implant 10 in Figure 1, or spinal implant 70 in Figure 4) having a longitudinal axis and an outer profile configured to resist rotation around the longitudinal axis (see profile of spinal implant 10 in Figure 1 defined by protrusions 18-21, or spinal implant 70 in Figure 4 defined by protrusions 74-77), the implant body being sized and configured to be inserted through a first bone segment, transversely across a joint region and at least partially into a second bone segment (implant 70 is configured to be inserted through vertebra 26, across disc 34, and through vertebra 28 simultaneously, as it is implanted within a spine 24 as shown in Figures 2 and 3), the implant
being configured to be left in place in the bone segments postoperatively (see Figures 2 and 3).
Regarding claims 2-3, Mason further discloses wherein the elongated implant body is configured to resist rotation by having exactly three flat sides parallel to the longitudinal axis (see protrusion members 18-21 that comprise three sides, as shown in Figure 1).
Regarding claim 4, Mason further discloses wherein the elongated implant body is
provided with a central lumen (opening 84) extending therethrough and adapted to receive a
guide pin to assist in the placement of the implant within the bone segments (opening 84 may
extend through the main body, see para.0022).
Regarding claim 5, Mason further discloses wherein the elongated implant body is
provided with a porous surface configured to be conducive to bony in-growth (the exterior
surfaces of the implant 70 includes a plurality of shallow depressions 79 to facilitate fusion of the
implant and adjacent bone, see para.0021).
Regarding claim 6, Mason further discloses wherein the elongated implant body is coated
with hydroxyapatite to be conducive to bony in-growth (the exterior surfaces of the implant 70
are coated with a bioactive coating such as hydroxyapatite, see para.0021).

    PNG
    media_image1.png
    538
    489
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    680
    921
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    597
    536
    media_image3.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
U.S. Publication No.2005/0216082		09-2005 	Wilson et al.
U.S. Publication No.2020/0345509 A1	11-2020	Reiley

It is noted that all applications related to this application have been reviewed for double
patenting rejections.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773